Citation Nr: 1029505	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by neck pain. 

2.  Entitlement to service connection for a disability manifested 
by bilateral heel pain. 

3.  Entitlement to service connection for a disability manifested 
by left knee pain. 

4.  Entitlement to service connection for a disability manifested 
by right knee pain. 

5.  Entitlement to service connection for a disability manifested 
by left shoulder pain. 

6.  Entitlement to service connection for a disability manifested 
by right shoulder pain.

7.  Entitlement to service connection for a disability manifested 
by lower abdominal pain. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1979.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In May 2010, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDING OF FACT

There is no competent evidence linking a current disability 
manifested by neck pain, bilateral heel pain, left knee pain, 
right knee pain, left shoulder pain, right shoulder pain or lower 
abdominal pain to an in-service event, symptomatology, or 
pathology. 




CONCLUSION OF LAW

Disability manifested by neck pain, bilateral heel pain, left 
knee pain, right knee pain, left shoulder pain, right shoulder 
pain or lower abdominal pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in May 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and 
private and VA clinical reports have been obtained.  The Veteran 
was also afforded a VA examination in February 2007, the reports 
from which contain sufficient findings, to include opinions as to 
whether the conditions for which service is claimed are 
etiologically related to service, to equitably adjudicate the 
claims on appeal.  In making this determination, while the 
February 2007 VA medical examination did not specifically address 
the claimed disability manifested by lower abdominal pain, the 
record does not suggest a relationship between such disability 
and service.  As such, a medical examination to address this 
issue is not necessary to fulfill the duty to assist.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Finally, the 
Veteran himself testified at the May 2010 hearing before the 
undersigned that all the available evidence has been provided.  
As there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis
  
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran has asserted, to include in sworn testimony to the 
undersigned in May 2010, that the disabilities for which he 
claims service connection is warranted are the result of an in-
service parachute accident.  The service treatment reports do 
reflect that the Veteran was involved in a parachute accident in 
June 1975.  At that time, it was reported that there was pain in 
the right leg and back, and that he was placed on a limited duty 
profile.  Thereafter, an April 1978 service treatment report 
reflects complaints of left knee pain and demonstrated swelling 
in the left knee.  The Veteran complained about back pain in 
March 1979, with the physical examination of the back at that 
time being normal and an assessment of recurrent lumbosacral back 
strain.  Reports from a separation examination are not of record.  

The post service evidence includes reports of private medical 
treatment dated from  1988 to 2005 that in pertinent part include 
reports from a negative x-ray and magnetic resonance imaging of 
the cervical spine in October 1989 and reports from treatment of 
left shoulder pain in that month.  The Veteran complained about 
having the left shoulder pain at that time for three months and 
denied any injury to the area.  An August 1991 record reflects 
left testicular pain radiating to the groin and thigh area.  None 
of the private clinical evidence of record contains any findings 
or opinions linking a disability manifested by neck pain, 
bilateral heel pain, left knee pain, right knee pain, left 
shoulder pain, right shoulder pain or lower abdominal pain to 
service.  

The reports from the aforementioned February 2007 VA examination 
indicated that the claims file had been reviewed by the examiner.  
Specific reference is made to the service treatment reports, to 
include the June 1975 reports from a parachute accident.  
Following a review of the claims file and examination of the 
Veteran, the examiner concluded that the claimed disabilities 
(although not specially addressing a lower abdominal injury) were 
not related to the in-service parachute accident in 1975.  He 
noted that the Veteran had degenerative joint disease of the knee 
and shoulders which was related to the normal aging process.  
Review of the remaining evidence does not reveal any medical 
evidence or opinion linking a current disability manifested by 
neck pain, bilateral heel pain, left knee pain, right knee pain, 
left shoulder pain, right shoulder pain or lower abdominal pain 
to an in-service event, symptomatology, or pathology, to include 
a parachute accident.   

As for the Veteran's assertions that the conditions at issue are 
related to the June 1975 parachute accident, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  As such, 
and given the lack of any competent evidence linking a current 
disability manifested by neck pain, bilateral heel pain, left 
knee pain, right knee pain, left shoulder pain, right shoulder 
pain or lower abdominal pain to service, the claims for service 
connection for these disabilities must be denied.  Hickson, 
supra.  Finally, in reaching these decision, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for service 
connection for disability manifested by neck pain, bilateral heel 
pain, left knee pain, right knee pain, left shoulder pain, right 
shoulder pain and lower abdominal pain, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a disability manifested by 
neck pain is denied. 

Entitlement to service connection for a disability manifested by 
bilateral heel pain is denied. 

Entitlement to service connection for a disability manifested by 
left knee pain is denied. 

Entitlement to service connection for a disability manifested by 
right knee pain is denied. 

Entitlement to service connection for a disability manifested by 
left shoulder pain is denied. 

Entitlement to service connection for a disability manifested by 
right shoulder pain is denied. 

Entitlement to service connection for a disability manifested by 
lower abdominal pain is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


